[FORM OF [FOR AMENDED NOTES: AMENDED AND RESTATED] SENIOR SECURED CONVERTIBLE
NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED OR ASSIGNED UNLESS (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY. NOTHING IN THE PRECEDING SHALL PROHIBIT THE PLEDGE OF THE
SECURITIES IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE
SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND
19(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY,
THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

The Allied Defense Group, Inc.

[FOR AMENDED NOTES: Amended and Restated] Senior Secured Convertible Note

     
[FOR AMENDED NOTES:: Original
Issuance Date: March 9, 2006]
Exchanged for New Note with
Issuance Date: [     ],
2007]
[FOR INITIAL NOTES:
 






Issuance Date: [     ], 2007]
  Original Principal Amount: U.S. $[     ]1

FOR VALUE RECEIVED, The Allied Defense Group, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to [PORTSIDE GROWTH & OPPORTUNITY FUND][OTHER
BUYERS] or registered assigns (“Holder”) the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, and including any Capitalized Interest (as
defined in Section 2 below) thereon, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (including, any
amounts of Additional Interest required to be paid pursuant to Section 2(d),
“Interest”) on any outstanding Principal at a rate per annum equal to the
Interest Rate (as defined below), from June [     ], 2007, the date set out
above as the Issuance Date, (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). [FOR AMENDED NOTES: This Amended and Restated Senior
Secured Convertible Note (including all Senior Secured Convertible Notes issued
in exchange, transfer or replacement hereof, this “Note”) amends, supplements,
modifies and completely restates and supersedes the Senior Subordinated
Convertible Note, dated March 9, 2006 (the "Existing Note”), issued by the
Company to the Holder in the Original Principal Amount of $[     ], but shall
not, except as specifically amended hereby or as set forth in the Securities
Purchase Agreement, constitute a release, satisfaction or novation of any of the
obligations under any other Transaction Document (as defined in the Securities
Purchase Agreement). This Note is one of an issue of Amended and Restated Senior
Secured Convertible Notes issued pursuant to the Securities Purchase Agreement
by and between each of the Buyers (as defined in the Securities Purchase
Agreement) and the Company (collectively, the “Notes” and such other Amended and
Restated Senior Secured Convertible Notes, the “Other Notes”).] [FOR INITIAL
NOTES: This Senior Secured Convertible Note (including all Senior Secured
Convertible Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of an issue of Senior Secured Convertible Notes issued pursuant
to the Securities Purchase Agreement on the Closing Date (collectively, the
“Notes” and such other Senior Secured Convertible Notes, the “Other Notes”).]
Certain capitalized terms used herein are defined in Section 30.

(1) MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any. The “Maturity Date” shall be [     ], 2010, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing or any event shall have occurred and be continuing which with the
passage of time and the failure to cure would result in an Event of Default and
(ii) through the date that is ten days after the consummation of a Change of
Control in the event that a Change of Control is publicly announced or a Change
of Control Notice (as defined in Section 5) is delivered prior to the Maturity
Date.

(2) INTEREST. (a) Interest on this Note shall commence accruing on the Issuance
Date and shall be computed on the basis of a 365-day year and actual days
elapsed and shall be payable in arrears on the last day of each Calendar Quarter
during the period beginning on the Issuance Date and ending on, and including,
the Maturity Date (each, an “Interest Date”) with the first Interest Date being
September 30, 2007. Interest shall be payable on each Interest Date, to the
record holder of this Note on the applicable Interest Date, in shares of Common
Stock (as defined below) (“Interest Shares”) so long as there has been no Equity
Conditions Failure; provided however, that the Company may, at its option
following notice to the Holder, pay Interest on any Interest Date in cash (“Cash
Interest”) or in a combination of Cash Interest and Interest Shares; provided,
further, however, that Company may capitalize any such Interest accruing through
[           ],2 2007 on and as of each applicable Interest Date by adding it to
the then outstanding Principal of this Note (the “Capitalized Interest”). The
Company shall deliver a written notice (each, an “Interest Election Notice”) to
each holder of the Notes on or prior to the Interest Notice Due Date (the date
such notice is delivered to all of the holders, the “Interest Notice Date”)
which notice (1) (A) either (x) confirms that Interest to be paid on such
Interest Date shall be paid entirely in Interest Shares or (y) elects to pay
Interest as Cash Interest or a combination of Cash Interest and Interest Shares
and specifies the amount of Interest that shall be paid as Cash Interest and the
amount of Interest, if any, that shall be paid in Interest Shares and
(B) certifies that there has been no Equity Conditions Failure, (2) in the event
the Company has elected to pay Interest on an Interest Date as Capitalized
Interest, states the Company’s election to capitalize such Interest and
(3) states the aggregate amount of Interest to be paid to the Holder on the
applicable Interest Date; provided, however, that with respect to the Interest
Dates on March 30, 2008 and June 30, 2008, the Company shall be permitted to pay
Interest in Interest Shares regardless of whether the Equity Conditions set
forth in clauses (i) and (vii) of the definition thereof are satisfied (and only
so long as there is no Equity Conditions Failure with respect to any other
clauses in the definition of Equity Conditions) at the Adjusted Interest
Conversion Price. If any portion of Interest for a particular Interest Date
shall be paid in Interest Shares, then the Company shall pay to the Holder, in
accordance with Section 2(b), a number of shares of Common Stock equal to
(x) the amount of Interest payable on the applicable Interest Date in Interest
Shares divided by (y) the Interest Conversion Price or the Adjusted Interest
Conversion Price, as applicable. Interest to be paid on an Interest Date in
Interest Shares shall be paid in a number of fully paid and nonassessable shares
of Common Stock (rounded to the nearest whole share). Except as provided above
with respect to the Interest Dates on March 30, 2008 and June 30, 2008, if the
Equity Conditions are not satisfied as of the Interest Notice Date, the Interest
Notice shall indicate that unless the Holder waives the Equity Conditions, the
Interest shall be paid in cash. If the Equity Conditions were satisfied as of
the Interest Notice Date but the Equity Conditions are no longer satisfied at
any time prior to the Interest Date, the Company shall provide the Holder a
subsequent notice to that effect indicating that unless the Holder waives the
Equity Conditions prior to the Interest Date, the Interest shall be paid in cash
on the Interest Date. In the event of a dispute as to the amount of Interest to
be paid on any Interest Date, including without limitation, any dispute relating
to the Cash Interest payable or the number of Interest Shares issuable to the
Holder in connection with such Interest Date, the Company shall pay to the
Holder the amount of Interest (whether in the form of Cash Interest or Interest
Shares) not in dispute and resolve such dispute in accordance with Section 24.

(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (A) provided that the Company’s transfer agent (the “Transfer Agent”)
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or
(B) if the foregoing shall not apply, issue and deliver on the applicable
Interest Date, to the address set forth in the register maintained by the
Company for such purpose pursuant to the Securities Purchase Agreement or to
such address as specified by the Holder in writing to the Company at least two
(2) Business Days prior to the applicable Interest Date, a certificate,
registered in the name of the Holder or its designee, for the number of Interest
Shares to which the Holder shall be entitled and (ii) with respect to each
Interest Date, pay to the Holder, in cash by wire transfer of immediately
available funds, the amount of any Cash Interest.

(c) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable in cash upon any conversion in
accordance with Section 3(c)(i). Upon the occurrence and during the continuance
of an Event of Default, the Interest Rate shall be increased to twelve and
one-half percent (12.5%). In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default. The Company shall pay any and all taxes that may be
payable with respect to the issuance and delivery of Interest Shares; provided
that the Company shall not be required to pay any tax that may be payable in
respect of the issuance and delivery of any Interest Shares to any Person other
than the Holder or with respect to any income tax due by the Holder with respect
to such Interest Shares.

(d) Upon the occurrence of any Dilutive Issuance (as defined in Section 7(a))
prior to the second (2nd) anniversary of the Issuance Date, the Company shall
pay to the Holder, as additional interest (the “Additional Interest”), an amount
equal to the product of (i) the Interest Pro Rata Amount multiplied by (ii) five
percent (5.0%) of the gross proceeds received by the Company from such Dilutive
Issuance. Such amounts of Additional Interest shall be paid in cash to the
Holder on the date the Company receives such proceeds in connection with such
Dilutive Issuance and the date of any such payment shall be considered an
“Interest Date” hereunder.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of common
stock of the Company, $0.10 par value per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all taxes that may be payable
with respect to the initial issuance and delivery of Common Stock upon
conversion of any Conversion Amount; provided that the Company shall not be
required to pay any tax that may be payable in respect of the issuance and
delivery of any shares of Common Stock upon conversion to any Person other than
the Holder or with respect to any income tax due by the Holder with respect to
such shares of Common Stock.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $[     ]3, subject to adjustment as provided
herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iv), surrender this Note to a nationally recognized
overnight delivery service for delivery to the Company (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction). On or before the second (2nd) Trading Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the Transfer
Agent. On or before the third (3rd ) Trading Day following the date of receipt
of a Conversion Notice (the “Share Delivery Date”), the Company shall (1)
(X) provided that the Transfer Agent is participating in the Fast Automated
Securities Transfer Program of the DTC credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled, (2) pay to the Holder in cash an amount equal to the
accrued and unpaid Interest on the Conversion Amount up to and including the
Conversion Date and (3) for any conversions prior to the third (3rd) anniversary
of the Issuance Date, pay any applicable Make-Whole Amount in accordance with
Section 3(c)(ii). If this Note is physically surrendered for conversion as
required by Section 3(c)(iv) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 19(d)) representing
the outstanding Principal not converted. The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii) Make-Whole Amount. If prior to the third (3rd) anniversary of the Issuance
Date, the Holder converts all or any portion of this Note pursuant to Section
3(c)(i) or the Company converts all or any portion of this Note pursuant to
Section 9(a), then upon such conversion or redemption, the Holder shall receive
the Make-Whole Amount; provided, however, that in the event that the Closing
Sale Price of the Common Stock exceeds 140% of the initial Conversion Price (as
adjusted for any stock split, combination, reclassification or similar
transaction) for each of twenty (20) Trading Days out of the thirty
(30) consecutive Trading Day period ended on the Trading Day immediately prior
to the Conversion Date, then the Holder shall not be entitled to receive the
Make-Whole Amount. The Company shall pay any Make-Whole Amount in cash.

(iii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the date which
is five (5) Trading Days after the Conversion Date (a “Conversion Failure”),
then (A) the Company shall pay damages to the Holder for each Trading Day of
such Conversion Failure in an amount equal to 1.0% of the product of (I) the sum
of the number of shares of Common Stock not issued to the Holder on or prior to
the Share Delivery Date and to which the Holder is entitled, and (II) the
Closing Sale Price of the Common Stock on the Share Delivery Date and (B) the
Holder, upon written notice to the Company, may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any portion of this
Note that has not been converted pursuant to such Conversion Notice; provided
that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(iii) or otherwise. In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of the
facsimile copy of a Conversion Notice the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such holder’s conversion of any Conversion Amount, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In"), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price"), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

(iv) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 19. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Conversion Amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender. The Holder and the Company
shall maintain records showing the Principal converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

(v) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
            shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 24.

(d) Limitations on Conversions.

(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of             shares of Common Stock which would be issuable
upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of its affiliates and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any Other Notes or warrants) subject
to a limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. For purposes of this
Section 3(d)(i), in determining the number of outstanding             shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-KSB, Form 10-K, Form
10-QSB, Form 10-Q or Form 8-K, as the case may be (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written request of the Holder, the Company
shall within two (2) Business Days confirm in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. By written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note, and the Holder of this
Note shall not have the right to receive upon conversion of this Note any shares
of Common Stock, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion or exercise, as applicable, of the Notes and Warrants without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the number of shares which may be issued without violating
such rules and regulations, the “Exchange Cap”), except that such limitation
shall not apply in the event that the Company (A) obtains the approval of its
stockholders as required by the applicable rules of the Principal Market for
issuances of Common Stock in excess of such amount or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders. Unless
and until such approval or written opinion is obtained, no purchaser of the
Notes pursuant to the Securities Purchase Agreement (the “Purchasers”) shall be
issued in the aggregate, upon conversion or exercise, as applicable, of Notes or
Warrants, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the principal
amount of Notes issued to such Purchaser pursuant to the Securities Purchase
Agreement on the Closing Date and the denominator of which is the aggregate
principal amount of all Notes issued to the Purchasers pursuant to the
Securities Purchase Agreement on the Closing Date (with respect to each
Purchaser, the “Exchange Cap Allocation”). In the event that any Purchaser shall
sell or otherwise transfer any of such Purchaser’s Notes, the transferee shall
be allocated a pro rata portion of such Purchaser’s Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any holder of Notes shall convert all of such
holder’s Notes into a number of shares of Common Stock which, in the aggregate,
is less than such holder’s Exchange Cap Allocation, then the difference between
such holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such holder.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is sixty (60) days after the applicable
Effectiveness Deadline (as defined in the Registration Rights Agreement), or,
while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities (as defined in the Registration Rights Agreement) in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive days or for more than an
aggregate of thirty (30) days in any 365-day period (other than days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

(ii) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) written notice to any holder of the Notes,
including by way of public announcement or through any of its agents, at any
time, of its intention not to comply with a request for conversion of any Notes
into shares of Common Stock that is tendered in accordance with the provisions
of the Notes;

(iv) at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

(v) the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, the Company’s failure to pay any redemption or
make-whole payments), Interest, Late Charges or other amounts when and as due
under this Note or any other Transaction Document (as defined in the Securities
Purchase Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party, except, in the case of a failure to pay
Interest and Late Charges when and as due, in which case only if such failure
continues for a period of at least five (5) Business Days;

(vi) except as provided otherwise in Schedule 4(a)(vi), the occurrence of any
default under, redemption of or acceleration prior to maturity of any
Indebtedness of the Company, Mecar or any Subsidiary in the VSK Group which,
individually or in the aggregate, exceeds $250,000 (as defined in Section 3(a)
of the Securities Purchase Agreement), other than with respect to any Other
Notes and Permitted Deferred Indebtedness;

(vii) the Company, Mecar or any Subsidiary in the VSK Group, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or
state law for the relief of debtors (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”),
(D) makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company, Mecar or any
Subsidiary in the VSK Group in an involuntary case, (B) appoints a Custodian of
the Company, Mecar or any Subsidiary in the VSK Group or (C) orders the
liquidation of the Company, Mecar or any Subsidiary in the VSK Group;

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $100,000, other than with respect to Permitted Deferred Indebtedness,
are rendered against the Company, Mecar or any Subsidiary in the VSK Group and
which judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $100,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;

(x) the Company breaches any representation, warranty, covenant (including
without limitation the Company’s agreement to file with the SEC timely reports
and other documents) or other material term or condition of any Transaction
Document, except, in the case of a breach of a covenant which is curable, only
if such breach continues for a period of at least ten (10) consecutive Business
Days;

(xi) any breach or failure in any respect to comply with Section 15 of this
Note; or

(xii) [FOR AMENDED NOTES: any Event of Default (as defined in the Other Notes or
the Initial Notes, as applicable) occurs with respect to any Other Notes or any
Initial Notes] [FOR INITIAL NOTES: any Event of Default (as defined in the Other
Notes or the Amended Notes, as applicable) occurs with respect to any Other
Notes or any Amended Notes].

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within two (2) Business Days
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem (an “Event of Default
Redemption”) all or any portion of this Note by delivering written notice
thereof (the "Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the sum of (i) any accrued and unpaid Interest on the Conversion
Amount to be redeemed and any accrued and unpaid Late Charges on such Conversion
Amount and Interest and (ii) the greater of (A) the product of (1) the
Conversion Amount to be redeemed and (2) the Redemption Premium and (B) the
product of (1) the Conversion Rate with respect to such Conversion Amount in
effect at such time as the Holder delivers an Event of Default Redemption Notice
and (2) the Closing Sale Price of the Common Stock on the date immediately
preceding such Event of Default (the “Event of Default Redemption Price”).
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Redemption Premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction (other than a Change of Control or Sale Event) unless (i) the
Successor Entity assumes in writing all of the obligations of the Company under
this Note and the other Transaction Documents in accordance with the provisions
of this Section 5(a) pursuant to written agreements in form and substance
satisfactory to the Required Holders and approved by the Required Holders prior
to such Fundamental Transaction, including agreements to deliver to each holder
of Notes in exchange for such Notes a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to the
Notes, including, without limitation, having a principal amount and interest
rate equal to the principal amounts and the interest rates of the Notes held by
such holder, having similar conversion rights as the Notes and having similar
ranking to the Notes and (ii) the Successor Entity (including its Parent Entity)
is a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note with the same effect as if
such Successor Entity had been named as the Company herein. Upon consummation of
such Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property) issuable upon the conversion of the Notes prior to such Fundamental
Transaction, such shares of publicly traded common stock (or their equivalent)
of the Successor Entity, as adjusted in accordance with the provisions of this
Note. The provisions of this Section shall apply similarly and equally to such
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of this Note.

(b) Redemption Right. In connection with any Change of Control, the Company
shall redeem (a “Change of Control Redemption”) all of the Conversion Amount
then remaining under this Note in cash at a price equal to the sum of (i) [FOR
AMENDED NOTES: 100% of the Conversion Amount] [FOR INITIAL NOTES: 115% of the
Conversion Amount] and (ii) the amount of any accrued and unpaid Interest on
such Conversion Amount through the date of such redemption payment (the “Change
of Control Redemption Price”). No sooner than fifteen (15) days nor later than
ten (10) days prior to the consummation of a Change of Control, but not prior to
the public announcement of such Change of Control, the Company shall deliver
written notice thereof via confirmed facsimile and overnight courier to all, but
not less than all, of the holders of Notes (a “Change of Control Redemption
Notice” and the date such notice is delivered to all the holders is referred to
as the “Change of Control Redemption Notice Date”). The Change of Control
Redemption Notice shall be irrevocable. The Change of Control Redemption Notice
shall (A) describe such Change of Control and (B) state the Change of Control
Redemption Date (as defined below). Redemptions required by this Section 5 shall
be made in accordance with the provisions of Section 12 and shall have priority
to payments to shareholders in connection with a Change of Control. To the
extent redemptions required by this Section 5(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of the Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(c) may be
converted, in whole or in part, by the Holder into shares of Common Stock, or in
the event the Conversion Date is after the consummation of the Change of
Control, shares of publicly traded common stock (or their equivalent) of the
Successor Entity pursuant to Section 3. The parties hereto agree that in the
event of the Company’s redemption of any portion of the Note under this
Section 5(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any redemption premium due under this Section 5(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance, the Conversion Price then in effect shall be reduced to
an amount equal the product of (A) the Conversion Price in effect immediately
prior to such Dilutive Issuance and (B) the quotient determined by dividing
(1) the sum of (I) the product derived by multiplying the Conversion Price in
effect immediately prior to such Dilutive Issuance and the number of shares of
Common Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus
(II) the consideration, if any, received by the Company upon such Dilutive
Issuance, by (2) the product derived by multiplying (I) the Conversion Price in
effect immediately prior to such Dilutive Issuance by (II) the number of shares
of Common Stock Deemed Outstanding immediately after such Dilutive Issuance. For
purposes of determining the adjusted Conversion Price under this Section 7(a),
the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration as determined in good faith by the Board of
Directors other than cash received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Closing
Sale Price of such securities on the date of receipt. If any Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The fair value of any consideration other than cash or securities
will be determined in good faith by the Board of Directors.

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(vi) Floor Price. Until such time as the Company receives the Stockholder
Approval, no adjustment pursuant to Section 7(a) shall cause the Conversion
Price to be less than $[     ]4, as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction (the
“Conversion Floor Price”).

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

(8) HOLDER’S REDEMPTIONS.

(a) Holder Optional Redemption. On [     ], 200[_]5(the “Holder Optional
Redemption Date”), the Holder shall have the right, in its sole discretion, to
require that the Company redeem (each, a “Holder Optional Redemption”) up to all
of the Conversion Amount of this Note plus any accrued and unpaid Interest with
respect to such Principal and Interest and any accrued and unpaid Late Charges,
if any, with respect to such Principal and Interest (the "Available Holder
Optional Redemption Amount”) by delivering written notice thereof (a “Holder
Optional Redemption Notice”) to the Company not less than seventy-five (75) days
prior to such Holder Optional Redemption Date. The Holder Optional Redemption
Notice shall indicate the amount of the Available Holder Optional Redemption
Amount the Holder is electing to have redeemed (the "Holder Optional Redemption
Amount”). The portion of this Note subject to redemption pursuant to this
Section 8(a) shall be redeemed by the Company in cash on the Holder Optional
Redemption Date at a price equal to the Holder Optional Redemption Amount being
redeemed (the “Holder Optional Redemption Price”). Redemptions required by this
Section 8(a) shall be made in accordance with the provisions of Section 12.
Notwithstanding anything to the contrary in this Section 8(a), but subject to
Section 3(d), until the Holder receives the Holder Optional Redemption Price,
(a) the Holder Optional Redemption Amount may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3, and any such conversion
shall reduce the Holder Optional Redemption Amount in the manner set forth by
the Holder in the applicable Conversion Notice and (b) the Holder shall have the
right to void the Holder Optional Redemption Notice delivered to the Company
hereunder at any time prior to the Holder Optional Redemption Date in the event
that the Company has publicly announced a material change after the date of
delivery of the Holder Optional Redemption Notice and prior to the Holder
Optional Redemption Date. The Company may incur Permitted Pari Passu
Indebtedness and use the proceeds of such Indebtedness to pay the Holder
Optional Redemption Amount.

(b) Asset Sale Redemption. No earlier than fifteen (15) days prior to nor later
than ten (10) days following the consummation of any Asset Sale, the Company
shall deliver written notice thereof via facsimile and overnight courier (an
“Asset Sale Notice”) to the Holder. At any time prior to the later of (i) ten
(10) days following the consummation of any Asset Sale and (ii) ten (10) days
following receipt of the Asset Sale Notice, the Holder may require the Company
to redeem (an “Asset Sale Redemption”), with the Net Asset Sale Proceeds of such
Asset Sale, the applicable Asset Sale Redemption Amount by delivering written
notice thereof (the “Asset Sale Redemption Notice”) to the Company. The Asset
Sale Redemption Notice shall state (i) the date the Company is required to pay
to the Holder the Asset Sale Redemption Price (as defined below), which date
shall be no earlier than two (2) Business Days following the date of delivery of
such Asset Sale Redemption Notice and (ii) the allocation of such Asset Sale
Redemption Amount between this Note and [FOR THE AMENDED NOTES: any Initial
Notes] [FOR THE INITIAL NOTES: any Amended Notes] held by the Holder. Each
portion of this Note subject to redemption pursuant to this Section 8(b) shall
be redeemed by the Company at a price equal to 100% of the applicable Asset Sale
Redemption Amount together with accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges, if any, with respect to
such amount (the “Asset Sale Redemption Price”). Redemptions required by this
Section 8(b) shall be made in accordance with the provisions of Section 12.

(9) MANDATORY CONVERSIONS AND REDEMPTIONS.

(a) Mandatory Conversion.

(i) General. If at any time, and from time to time, from and after the second
(2nd) anniversary of the Issuance Date (the “Mandatory Conversion Eligibility
Date”), (i) the average Closing Sale Price of the Common Stock for any twenty
(20) Trading Days out of any thirty (30) consecutive Trading Day period exceeds
175% of the Conversion Price then in effect following the Mandatory Conversion
Eligibility Date (the “Mandatory Conversion Measuring Period”) and (ii) there
has been no Equity Conditions Failure, the Company shall have the right to
require the Holder to convert up to the Conversion Amount of this Note together
with the amount of any accrued and unpaid Interest with respect to such
Conversion Amount and accrued and unpaid Late Charges, if any, thereon (the
“Mandatory Conversion Amount”) as designated in the Mandatory Conversion Notice
(as defined below) into fully paid, validly issued and nonassessable shares of
Common Stock in accordance with Section 3(c) hereof at the Conversion Rate as of
the Mandatory Conversion Date (as defined below) (a “Mandatory Conversion”). The
Company may exercise its right to require conversion under this Section 9(a) by
delivering within not more than two (2) Trading Days following the end of such
Mandatory Conversion Measuring Period a written notice thereof by facsimile and
overnight courier to all, but not less than all, of the holders of Notes and the
Transfer Agent (the “Mandatory Conversion Notice” and the date all of the
holders received such notice by facsimile is referred to as the “Mandatory
Conversion Notice Date”) and each Mandatory Conversion Notice shall be
irrevocable. The Mandatory Conversion Notice shall (1) state the date on which
the Mandatory Conversion shall occur (the “Mandatory Conversion Date”) which
date shall not be less than five (5) Trading Days nor more than thirty
(30) Trading Days after the Mandatory Conversion Notice Date, (2) state the
aggregate Conversion Amount of the Notes which the Company has elected to be
subject to Mandatory Conversion from all of the holders of the Notes pursuant to
this Section 9 (and analogous provisions under the Other Notes) on the Mandatory
Conversion Date, (3) state the number of shares of Common Stock to be issued to
such Holder on the Mandatory Conversion Date, (4) the Make-Whole Amount to be
paid to the Holder in cash on the Mandatory Conversion Date and (5) certify that
there has been no Equity Conditions Failure. The Company may not effect more
than one (1) Mandatory Conversion during any consecutive thirty (30) Trading Day
period.

(ii) Pro Rata Conversion Requirement. If the Company elects to cause a
conversion of any Conversion Amount of this Note pursuant to Section 9(a), then
it must simultaneously take the same action in the same proportion with respect
to the Other Notes. If the Company elects a Mandatory Conversion of this Note
pursuant to Section 9(a) (or similar provisions under the Other Notes) with
respect to less than all of the Conversion Amounts of the Notes then
outstanding, then the Company shall require conversion of a Conversion Amount
from each of the holders of the Notes equal to the product of (i) the aggregate
Conversion Amount of Notes which the Company has elected to cause to be
converted pursuant to Section 9(a) and analogous provisions of the Other Notes,
multiplied by (ii) the fraction, the numerator of which is the sum of the
aggregate Original Principal Amount of the Notes purchased by such holder of
outstanding Notes and the denominator of which is the sum of the aggregate
Original Principal Amount of the Notes purchased by all holders holding
outstanding Notes (such fraction with respect to each holder is referred to as
its "Conversion Allocation Percentage,” and such amount with respect to each
holder is referred to as its “Pro Rata Conversion Amount”); provided, however,
that in the event that any holder’s Pro Rata Conversion Amount exceeds the
outstanding Principal amount of such holder’s Note, then such excess Pro Rata
Conversion Amount shall be allocated amongst the remaining holders of Notes in
accordance with the foregoing formula. In the event that the initial holder of
any Notes shall sell or otherwise transfer any of such holder’s Notes, the
transferee shall be allocated a pro rata portion of such holder’s Conversion
Allocation Percentage and the Pro Rata Conversion Amount.

(b) Mandatory Redemption upon a Sale Event. Upon the consummation of a Sale
Event, the Company shall redeem (a “Company Mandatory Redemption”) all of the
Conversion Amount then remaining under this Note (the “Company Mandatory
Redemption Amount”) in cash at a price equal to the sum of (i) [FOR AMENDED
NOTES: 100% of the Conversion Amount] [FOR INITIAL NOTES: 115% of the Conversion
Amount] and (ii) the amount of any accrued and unpaid Interest on such
Conversion Amount through the date of such redemption payment (the “Company
Mandatory Redemption Price”). The Company shall deliver written notice of a
Mandatory Redemption by confirmed facsimile and overnight courier to all, but
not less than all, of the holders of Notes (the “Company Mandatory Redemption
Notice” and the date such notice is delivered to all the holders is referred to
as the “Company Mandatory Redemption Notice Date”). The Company Mandatory
Redemption Notice shall be irrevocable. The Company Mandatory Redemption Notice
shall (A) state that a Sale Event has occurred and (B) state the date on which
the Company Mandatory Redemption shall occur (the “Company Mandatory Redemption
Date”) which date shall be not less than five (5) Business Days after the
Company Mandatory Redemption Notice Date. Notwithstanding anything to the
contrary in this Section 9(b), until the Company Mandatory Redemption Price is
paid in full, the Company Mandatory Redemption Amount may be converted, in whole
or in part, by the holders of Notes into shares of Common Stock pursuant to
Section 3. All Conversion Amounts converted by the Holder after the Company
Mandatory Redemption Notice Date shall reduce the Conversion Amount of this Note
required to be redeemed on the Company Mandatory Redemption Date. Redemptions
made pursuant to this Section 9(b) shall be made in accordance with Section 12.

(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(11) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company initially shall reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 120% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 120% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved of the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its shareholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each shareholder with a
proxy statement and shall use its best efforts to solicit its shareholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the shareholders that they approve such
proposal.

(12) HOLDER’S REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. The Company shall
deliver the applicable Change of Control Redemption Price to the Holder
concurrently with the consummation of such Change of Control if the Change of
Control Redemption Notice Date is prior to the consummation of such Change of
Control and within five (5) Business Days after the Change of Control Redemption
Notice Date otherwise (such date, the “Change of Control Redemption Date”). The
Company shall deliver the applicable Asset Sale Redemption Price to the Holder
on the applicable Asset Sale Redemption Date. The Company shall deliver the
Company Mandatory Redemption Amount on the Company Mandatory Redemption Date. In
the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 19(d)) representing the outstanding
Principal which has not been redeemed. In the event that the Company does not
pay the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the Redemption Notice shall be null and void with respect to such Conversion
Amount, (y) the Company shall immediately return this Note, or issue a new Note
(in accordance with Section 19(d)) to the Holder representing such Conversion
Amount and (z) the Conversion Price of this Note or such new Notes shall be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the Redemption Notice is voided and (B) the lowest Closing Bid Price
during the period beginning on and including the date on which the Redemption
Notice is delivered by or to the Company (as applicable) and ending on and
including the date on which the Redemption Notice is voided. The Holder’s
delivery of a notice voiding a Redemption Notice and exercise of its rights
following such notice shall not affect the Company’s obligations to make any
payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 8 (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof), forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company’s receipt of the
Holder’s Redemption Notice and ending on and including the date which is three
Business Days after the Company’s receipt of the Holder’s Redemption Notice and
the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven (7) Business Day period.

(13) RESTRICTION ON REDEMPTION AND CASH DIVIDENDS. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Required Holders.

(14) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to the Delaware
General Corporation Law, and as expressly provided in this Note.

(15) COVENANTS.

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and the Permitted Pari Passu Indebtedness and (b) shall be senior to
all other Indebtedness of the Company and any of its Subsidiaries (other than
any Foreign Subsidiary (as defined in the Security Documents)), other than
Permitted Senior Indebtedness.

(b) Indebtedness. So long as this Note is outstanding, the Company shall not,
and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than Permitted Indebtedness.

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness (other than Permitted Deferred Indebtedness and Permitted
Restricted Payments), whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

(e) EBITDA Tests. So long as this Note is outstanding, the Company shall
maintain the following covenants (the “EBITDA Tests”) for each Fiscal Quarter of
the Company after the Issuance Date (the periods set forth in the covenants
below, the “EBITDA Test Periods”):

(i) For the Fiscal Quarter ended September 30, 2007, (A) Consolidated EBITDA
shall not be less than negative Three Million Five Hundred Thousand Dollars
(-$3,500,000), and (B) Cash Balance shall not be less than Two Million Dollars
($2,000,000);

(ii) For the three (3)-month period ended December 31, 2007, the quotient of
(x) Consolidated Net Debt at December 31, 2007, divided by (y) the product of
(I) Consolidated EBITDA for the three (3)-month period ended December 31, 2007
multiplied by (II) four (4), shall not be more than 6.0;

(iii) For the six (6) month period ended March 31, 2008, (I) the quotient of
(x) Consolidated Net Debt at March 31, 2008, divided by (y) Consolidated EBITDA
for the six (6)-month period ended March 31, 2008 multiplied by (II) two
(2) shall not be more than 5.0;

(iv) For the nine (9) month period ended June 30, 2008, (I) the quotient of
(x) Consolidated Net Debt at June 30, 2008, divided by (y) the product of
(I) Consolidated EBITDA for the nine (9) month period ended June 30, 2008
multiplied by (II) the quotient of (A) four (4) divided by (B) three (3) shall
not be more than 4.5; and

(v) For the trailing twelve (12) month period ended September 30, 2008 and each
subsequent trailing twelve (12) month period ended as of such Fiscal Quarter,
the quotient of (x) Consolidated Net Debt at the last day of such period divided
by (y) Consolidated EBITDA for such period ended shall not be more than 4.5.

(f) Announcement of Operating Results. Commencing with the Fiscal Quarter ended
September 30, 2007, the Company shall release its operating results (the
“Operating Results”) for the first three Fiscal Quarters of each Fiscal Year no
later than the forty-fifth (45th) day after the end of each such Fiscal Quarter
and for each Fiscal Year no later than the ninetieth (90th) day after the end of
each such Fiscal Year and such release shall include the amount of the
Consolidated EBITDA, Consolidated Net Debt and Consolidated Net Interest Expense
and Consolidated Net Income for any applicable EBITDA Test Periods and whether
such EBITDA Tests have been met (the “Operating Release”). Concurrently with the
Operating Release, the Company shall also provide to the holders of Notes a
written certification as to the calculations of any applicable EBITDA Tests and
whether such EBITDA Tests have been met for the applicable EBITDA Test Periods.
To the extent the foregoing written certification or calculations contain
material non-public information, the Company shall also make publicly available
(as part of a Quarterly Report on Form 10-Q or on a Current Report on Form 8-K,
or otherwise) such material non-public information. In addition, if the Company
has failed to meet the EBITDA Tests set forth in Section 15(e) above, the
Company shall also make publicly available (as part of a Quarterly Report on
Form 10-Q or on a Current Report on Form 8-K, or otherwise) the Operating
Results and the fact that the holders have a right to require an Event of
Default Redemption of the Notes.

(g) Sale Event. The Company shall not, directly or indirectly, consummate any
Sale Event unless, following the consummation of such Sale Event, the amount
equal to the sum of (i) the aggregate Net Asset Sale Proceeds from any Asset
Sales relating to the sale of Mecar and/or any Specified VSK Entity and (ii) the
proceeds to be received upon consummation of such Sale Event, exceeds the sum of
(A) the aggregate outstanding principal amount of the Notes and [FOR AMENDED
NOTES: the Initial Notes] [FOR INITIAL NOTES: the Amended Notes], (B) any
accrued and unpaid interest thereon and Late Charges, if any, thereon and
(C) the premium, if any, to be paid to the holder of the Notes and [FOR AMENDED
NOTES: the Initial Notes] [FOR INITIAL NOTES: the Amended Notes] pursuant to
Section 9(b) hereof and analogous provisions of such [FOR AMENDED NOTES: Initial
Notes] [FOR INITIAL NOTES: Amended Notes].

(16) RIGHTS UPON DISTRIBUTION OF ASSETS. Subject to the provisions of Section
4(j) of the Securities Purchase Agreement, if the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, shares or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case any Conversion Price in effect immediately prior
to the close of business on the record date fixed for the determination of
holders of Common Stock entitled to receive the Distribution shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Conversion Price by a fraction of which (i) the numerator
shall be the Closing Bid Price of the Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the Closing Bid Price
of the Common Stock on the Trading Day immediately preceding such record date.

(17) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. No term of this Note may be
amended or modified unless pursuant to a writing signed by the Company and the
Required Holders; provided, however, that any amendment or modification that
pursuant to the terms of the Transaction Documents adversely and
disproportionately affects any holder of Notes that holds at least $1 million in
principal amount of Notes (and not because of the nature or situation of such
holder of Notes) shall require the prior written consent of such holder. The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders shall be required for any
change or amendment to this Note or the Other Notes.

(18) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement; provided, however, that no
such sale, assignment or transfer of this Note shall be in a denomination less
than the lesser of (a) $500,000 and (b) the remaining outstanding Principal of
this Note, the accrued and unpaid Interest with respect to such Principal and
the accrued and unpaid Late Charges with respect to such Principal and Interest.

(19) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will, subject to the satisfaction of
the transfer provisions of the Securities Purchase Agreement, forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 19(d)), registered in the name of the registered transferee or assignee,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 19(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of
Section 3(c)(iii) and this Section 19(a), following conversion or redemption of
any portion of this Note, the outstanding Principal represented by this Note may
be less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 19(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 19(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 19(a) or Section 19(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

(20) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

(21) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

(22) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

(23) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(24) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of Interest or Late Charges, the Conversion Rate or any
Redemption Price, the Company or the Holder, as applicable, shall submit the
disputed determinations or arithmetic calculations via facsimile within two
(2) Business Days of receipt, or deemed receipt, of the Interest Election
Notice, Conversion Notice or Redemption Notice or other event giving rise to
such dispute, as the case may be, to the Holder or the Company, as the case may
be. If the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder or the Company, as
applicable, then the Company shall, within two (2) Business Days submit via
facsimile (i) the disputed determination of the Closing Bid Price, the Closing
Sale Price or the Weighted Average Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (ii) the disputed
arithmetic calculation of Interest or Late Charges, the Conversion Rate or any
Redemption Price to the Company’s independent, outside accountant. The Company,
at the Company’s expense, shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

(25) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day and, in the
case of any Interest Date which is not the date on which this Note is paid in
full, the same shall instead be due on the next succeeding day which is a
Business Day. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of twelve and one-half percent (12.5%) per
annum from the date such amount was due until the same is paid in full (“Late
Charge”). In the event of a dispute as to the amount of Late Charges to be paid
on any date, the Company shall pay to the Holder the amount of Late Charges not
in dispute and resolve such dispute in accordance with Section 24.

(c) Currency. For the purpose of converting any amount hereunder from or into
United States Dollars, the conversion shall be made at the exchange rate between
United States Dollars and such other currency as reported in the New York
edition of The Wall Street Journal prevailing on the Business Day immediately
preceding the date of determination.

(26) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(27) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(28) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
in the Securities Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(29) SECURITY. This Note and the Other Notes are secured to the extent and in
the manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) "Adjusted Interest Conversion Price” means, with respect to any applicable
Interest Date in accordance with Section 2, that price which shall be the lower
of (i) the applicable Conversion Price and (ii) the price computed as 80% of the
arithmetic average of the Weighted Average Price of the Common Stock on each of
the ten (10) consecutive Trading Days ending on the Trading Day immediately
preceding such applicable Interest Date (each, an “Interest Measuring Period”).
All such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction that proportionately
decreases or increases the Common Stock during the applicable Interest Measuring
Period.

(b) [FOR INITIAL NOTES: "Amended Notes” has the meaning ascribed to such term in
the Securities Purchase Agreement, and shall include all notes issued in
exchange therefor or replacement thereof.]

(c) "Approved Stock Plan” means any employee benefit plan or long term stock
incentive plan which has been approved by the Board of Directors of the Company,
pursuant to which the Company’s securities may be issued to any employee,
consultant, officer or director for services provided to the Company.

(d) "Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any non-affiliated Person, in an arm’s length
transaction or a series of such transactions, of all or any part of the
Company’s or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including the sale or issuance of
Capital Stock of any of the Company’s Subsidiaries, with a fair market value of
(i) in the case of one Asset Sale or a series of related Asset Sale
transactions, $250,000 or (ii) in the case of a series of unrelated successive
Asset Sale transactions, an aggregate value of $1,000,000, other than
(A) inventory (or other assets) sold or leased in the ordinary course of
business of the Company or the sale or disposition of obsolete, worn out or
surplus property or (B) a Sale Event.

(e) "Asset Sale Redemption Amount” means, with respect to any Asset Sale, the
product of (i) the Holder Pro Rata Amount and (ii) (A) 85% of the Net Asset Sale
Proceeds for such Asset Sale or, (B) in the case of any Asset Sales described in
clause (ii) of the definition thereof, 85% of the aggregate Net Asset Sale
Proceeds for such Asset Sales.

(f) "Bloomberg” means Bloomberg Financial Markets.

(g) "Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(h) "Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

(i) "Capital Stock” means: (i) in the case of a corporation, corporate stock;
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (iii) in the case of a partnership or limited liability
company, partnership interests (whether general or limited) or membership
interests; and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

(j) "Cash Balance” means, at any date, an amount equal to the aggregate amount
of cash and cash equivalents (not including restricted cash) and short term
investments reported on the Company’s balance sheet as at such date.

(k) "Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(l) "Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 24. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(m) "Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company issued Notes pursuant to the terms
of the Securities Purchase Agreement.

(n) "Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and
7(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any Common Stock owned or held
by or for the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants.

(o) "Consolidated Total Debt” means, as at any date of determination: (A) the
aggregate stated balance sheet amount of all Indebtedness (excluding the
aggregate outstanding face amount of the Performance Bonds) of the Company and
its Subsidiaries, determined on a combined consolidated basis in accordance with
GAAP, plus or minus (B) any adjustment required to include the Amended Notes at
their face amount rather than fair value that is used for GAAP purposes.

(p) "Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries plus without
duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period plus, to the extent deducted in determining
Consolidated Net Income of such Person for such period: (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense,
(iv) amortization expense, and (v) any non-cash impact of foreign currency
transactions, and non-cash impact of hedge or non-hedge derivative accounting
adjustments.

(q) "Consolidated Net Debt” means, as to any date of determination the sum of:
(A) the aggregate stated balance sheet amount of all Indebtedness of the Company
and its Subsidiaries, determined on a combined consolidated basis in accordance
with GAAP, plus or minus (B) any adjustment required to include the Amended
Notes at their face amount rather than fair value that is used for GAAP
purposes, minus (C) the aggregate stated balance sheet amount of cash and cash
equivalents of the Company and its Subsidiaries determined on a combined
consolidated basis in accordance with GAAP. In no event shall Indebtedness
include the aggregate outstanding face amounts of Performance Bonds, nor shall
cash amounts include any restricted cash balances maintained for the benefit of
issuers of Performance Bonds.

(r) "Consolidated Net Income” means, with respect to any Person for any period,
the net income(loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (i) any
extraordinary or non-recurring gains or losses or gains or losses from
dispositions of assets (including transaction and professional fees and expenses
paid from proceeds), (ii) non-cash restructuring charges that do not result in
future cash obligations, (iii) other income or expenses associated with fair
value accounting for debt, warrants or other securities, (iv) non-cash expenses
associated with compensation expense associated with FAS123(r) that do not
result in future cash obligations, (v) any tax refunds, use of net operating
losses to offset taxes or other net tax benefits and (vi) other noncash charges
that do not result in future cash obligations.

(s) "Consolidated Net Interest Expense” mean, with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP (including,
without limitation, interest expense paid to affiliates of such Person), less
(i) the sum of (A) interest income for such period and (B) gains for such period
on hedging agreements (to the extent not included in interest income above and
to the extent not deducted in the calculation of gross interest expense), plus
(ii) the sum of (A) losses for such period on hedging agreements (to the extent
not included in gross interest expense) and (B) the upfront cost or fees for
such period associated with hedging agreements (to the extent not included in
gross interest expense), in each case, determined on a consolidated basis in
accordance with GAAP.

(t) "Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(u) "Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(v) "Effective Date” has the meaning set forth in the Registration Rights
Agreement.

(w) "Eligible Market” means , the Principal Market, The New York Stock Exchange,
Inc., The NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ
Capital Market.

(x) "Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning six (6) months prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement, no
Cutback Shares (as defined in the Registration Rights Agreement) remain or exist
unless such shares are eligible for sale without restriction pursuant to Rule
144(k) and any applicable state securities laws and there shall not be in effect
any Grace Periods (as defined in the Registration Rights Agreement) or (y) all
shares of Common Stock issuable upon conversion of the Notes (including, without
limitation, any shares of Common Stock issuable as Interest Shares) and exercise
of the Warrants shall be eligible for sale without restriction and without the
need for registration under any applicable federal or state securities laws;
(ii) on each day during the Equity Conditions Measuring Period, the Common Stock
is designated for quotation on the Principal Market and shall not have been
suspended from trading on such exchange or market (other than suspensions of not
more than two days and occurring prior to the applicable date of determination
due to business announcements by the Company) nor shall delisting or suspension
by such exchange or market been threatened or pending either (A) in writing by
such exchange or market or (B) by falling below the minimum listing maintenance
requirements of such exchange or market; (iii) during the one (1) year period
ending on and including the date immediately preceding the applicable date of
determination, the Company shall have delivered Conversion Shares upon
conversion of the Notes and shares of Common Stock upon exercise of the Warrants
to the holders on a timely basis as set forth in Section 3(c)(i) hereof (and
analogous provisions under the Other Notes) and Section 1(a) of the Warrants;
(iv) any applicable shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating Section
3(d) hereof and the rules or regulations of the Principal Market; (v) during the
Equity Conditions Measuring Period, the Company shall not have failed to timely
make any payments within five (5) Business Days of when such payment is due
pursuant to any Transaction Document; (vi) during the Equity Conditions
Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated or (B) an Event of Default or
an event that with the passage of time or giving of notice would constitute an
Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause (x) the Registration Statements required pursuant to the
Registration Rights Agreement not to be effective and available for the resale
of all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement or (y) any shares of Common Stock issuable upon
conversion of the Notes (including, without limitation, any shares of Common
Stock issuable as Interest Shares) and shares of Common Stock issuable upon
exercise of the Warrants not to be eligible for sale without restriction
pursuant to Rule 144(k) and any applicable state securities laws; (viii) the
Company otherwise shall have been in material compliance with and shall not have
materially breached any provision, covenant, representation or warranty of any
Transaction Document; and (ix) the Stockholder Approval shall have been
obtained.

(y) "Equity Conditions Failure” means that (i) on any day during the period
commencing ten (10) Trading Days prior to the applicable Interest Notice Date
through the applicable Interest Date or (ii) on any day during the period
commencing ten (10) Trading Days prior to the applicable Mandatory Conversion
Notice Date through the applicable Mandatory Conversion Date, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).

(z) "Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion, adjustment or
redemption of the Notes, or the exercise of the Warrants; (iii) in connection
with the payment of any Interest Shares on the Notes; (iv)pursuant to a bona
fide firm commitment underwritten public offering with a nationally recognized
underwriter which generates gross proceeds to the Company in excess of
$35,000,000 (other than an “at the market” offering as defined in Rule 415(a)(4)
under the Securities Act of 1933, as amended, and “equity lines”); (v) in
connection with any strategic acquisition or strategic transaction, whether
through an acquisition of shares or a merger of any business, assets or
technologies, the primary purpose of which is not to raise equity capital in an
amount not to exceed, in the aggregate twenty percent (20%) of the outstanding
shares of Common Stock in any twelve (12) month period; (vi) upon conversion,
exercise or exchange of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Subscription Date, provided
that the conversion price, exercise price or any other economic terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Subscription Date; and (vii) in connection with any stock split, stock
dividend, recapitalization or similar transaction by the Company for which
adjustment is made pursuant to Section 7(b).

(aa) "Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for the financial reporting purposes that correspond to the Company’s Fiscal
Year, or such other fiscal quarter adopted by the Company for financial
reporting purposes in accordance with GAAP.

(bb) "Fiscal Year” means the Company’s fiscal year that ends on December 31, or
such other fiscal year adopted by the Company for the financial reporting
purposes in accordance with GAAP.

(cc) "Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person or Persons to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Person or Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination),
(v) reorganize, recapitalize or reclassify its Common Stock or (B) that any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) is or shall become the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the
aggregate Voting Stock of the Company. Notwithstanding anything herein to the
contrary, no Asset Sale shall be considered a Fundamental Transaction hereunder.

(dd) "GAAP” means United States generally accepted accounting principles,
consistently applied.

(ee) "Holder Pro Rata Amount” means, for any date of determination, a fraction
(i) the numerator of which is the sum of (A) the outstanding Principal amount of
this Note on such date and (B) the outstanding principal amount of [FOR AMENDED
NOTES: any Initial Notes] [FOR INITIAL NOTES: any Amended Notes] held by Holder
on such date and (ii) the denominator of which is the Consolidated Total Debt as
of such date.

(ff) "Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(gg) [FOR AMENDED NOTES: "Initial Notes” has the meaning ascribed to such term
in the Securities Purchase Agreement, and shall include all notes issued in
exchange therefor or replacement thereof.]

(hh) "Interest Conversion Price” means, with respect to any Interest Date that
price which shall be the lower of (i) the applicable Conversion Price and
(ii) the price computed as 90% of the arithmetic average of the Weighted Average
Price of the Common Stock on each of the ten (10) consecutive Trading Days
ending on the Trading Day immediately preceding the applicable Interest Date
(each, an “Interest Measuring Period”). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction that proportionately decreases or increases the Common
Stock during the applicable Interest Measuring Period.

(ii) "Interest Notice Due Date” means the twelfth (12th) Trading Day prior to
the applicable Interest Date.

(jj) "Interest Pro Rata Amount” means a fraction (i) the numerator of which is
the Original Principal Amount of this Note and (ii) the denominator of which is
the aggregate original principal amount of all Notes issued to the purchasers
pursuant to the Securities Purchase Agreement on the Closing Date.

(kk) "Interest Rate” means, eight and ninety-five one-hundredths percent (8.95%)
per annum, subject to adjustment as set forth herein.

(ll) "Make-Whole Amount” means, as to any Conversion Amount being converted
pursuant to Section 3(c)(ii) or Section 9(a), an amount equal to the sum of
(i) any accrued and unpaid Interest on such Conversion Amount and (ii) any
remaining Interest that, but for the applicable conversion or redemption would
have been due on such Conversion Amount through the third (3rd) anniversary of
the Issuance Date. For purposes of this definition, Interest shall be computed
on the basis of a 360-day year. By way of illustration, assuming the initial
Interest Rate is in effect and assuming conversion or redemption occurs on the
initial Issuance Date on a Principal amount equal to $1,000, the Make-Whole
Amount shall equal $268.50 ($1,000 x (1080/360 x 8.95%)).

(mm) "Mecar” means Mecar S.A.

(nn) "Mecar Facility” means the Mecar Credit Facility as described in the
Company’s Form 10-K filed with SEC for the fiscal year ended December 31, 2006
in Note K to the financial statements. This credit agreement is a demand
facility. This credit agreement may be amended, restated, renewed, refinanced or
extended from time to time and/or new lenders may be added from time to time,
including without limitation Sogepa, provided that the principal amount is not
increased, except as provided by the limits on Permitted Senior Indebtedness.

(oo) "Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (A) the sum of cash payments and cash equivalents received by the
Company or any of its Subsidiaries, from such Asset Sale (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received), minus (B) any reasonable direct out-of-pocket actual and estimated
professional fees and other costs or expenses incurred in connection with such
Asset Sale, including (1) income or gains taxes paid or payable by the seller as
a result of any gain recognized in connection with such Asset Sale during the
tax period the sale occurs (after taking into account any available tax credits
or deductions and any tax-sharing arrangements) and (2) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on
(x) any Indebtedness that is secured by a Lien on the stock or assets in
question or (y) in the case of a sale of a Subsidiary, any Indebtedness owed by
such Subsidiary, which, in the case of each of clause (x) and (y), is required
to be repaid under the terms thereof as a result of such Asset Sale.

(pp) "Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

(qq) "Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(rr) "Performance Bonds” means a bond, guarantee or standby letter of credit
issued by a bank or lending institution to guarantee the performance of the
Company or one of its Subsidiaries or to guarantee the advance payment of funds
by the other party in a contract or other transaction with the Company and/or
one of its other Subsidiaries. Performance Bonds include guarantees issued with
and without secured deposits..

(ss) "Permitted Deferred Indebtedness” means (A) the Note dated November 1, 2005
payable to Sam Nasiri in the original principal amount of $6,700,000, the
balance of which was $5,862,500 as of May 31, 2007, (B) the Note dated
September 1, 2005, in the original principal amount of $197,402.57 payable to
One Source/TCF Equipment Finance with a balance of $87,268.07 as of May 31,
2007, (C) suit filed in Belgium against one of the members of the VSK Group for
an alleged breach of contract, seeking damages of less than $150,000, and
(D) the suit filed in Belgium against the Company and Mecar S.A. for unpaid
severance and other amounts totaling less than $400,000.

(tt) "Permitted Indebtedness” means (A) Permitted Senior Indebtedness,
(B) Indebtedness evidenced by this Note, the Other Notes [FOR AMENDED NOTES: and
the Initial Notes] [FOR INITIAL NOTES: and the Amended Notes], (C) other
unsecured Indebtedness incurred by the Company and/or any of its Subsidiaries
that is made expressly subordinate in right of payment to the Indebtedness
evidenced by this Note, as reflected in a written agreement acceptable to the
Holder and approved by the Holder in writing, and which Indebtedness does not
provide at any time for (1) the payment, prepayment, repayment, repurchase or
defeasance, directly or indirectly, of any principal or premium, if any, thereon
until ninety-one (91) days after the Maturity Date or later and (2) total
interest and fees at a rate in excess of the Interest Rate hereunder,
(D) Indebtedness secured by Permitted Liens, (E) Indebtedness to trade creditors
incurred in the ordinary course of business, (F) amendments, extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose more
burdensome terms upon the Company or its Subsidiary, as the case may be, (G) a
Promissory Note, dated as of November 1, 2005, issued to Sam Nasiri in the
aggregate principal amount of $6,700,000.00 with a current principal amount
outstanding of approximately $5,862,500.00, (H) certain earn out payments based
on the performance of Global Microwave Systems, Inc., payable to Sam Nasiri and
not to exceed $4,000,000.00 in the aggregate, (I) Permitted Pari Passu
Indebtedness, (J) the loan dated August 1, 2004 in the original principal amount
of $400,000, to VSK Electronics N.V., the balance of which was $100,000 as of
May 31, 2007, (K) the indebtedness of SeaSpace Corporation to LJT & Associates
in the amount of $250,000 as of May 31, 2007, and (L) the indebtedness of News
Sports Microwave Rental, Inc. to One Source/TCF Equipment Finance dated
September 1, 2005 in the original amount of $197,402.57, the balance of which
was $87,268.07 as of May 31, 2007.

(uu) "Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the Company’s obligations under the
Notes, (v) Liens (A) upon or in any equipment (as defined in the Security
Agreement) acquired or held by the Company or any of its Subsidiaries to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition or lease of such equipment, or (B) existing
on such equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such equipment, (vi) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (i) and (v) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced does not increase, (vii) Liens securing the obligations
under Permitted Senior Indebtedness; (viii) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company’s business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (ix) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods (x) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 4(a)(ix) and (xi) Liens securing the Company’s obligations under
the Permitted Pari Passu Indebtedness.

(vv) "Permitted Pari Passu Indebtedness” means the principal of (and premium, if
any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs, enforcement expenses (including
reasonable out-of-pocket legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations relating thereto)
payable by the Company under or in connection with any secured Indebtedness the
proceeds of which are used solely to pay to the Holder and the holders of the
Other Notes any Holder Optional Redemption Price required the terms of the
Notes; provided, however, that the aggregate amount of such Permitted Pari Passu
Indebtedness does not at any time exceed 105% of the aggregate Conversion Amount
of all Notes required to be redeemed by the Company pursuant to Section 8 of
this Note and analogous provisions of the Other Notes.

(ww) "Permitted Restricted Payments” means payments made pursuant to the terms
of the Permitted Indebtedness described in clauses (J), (K) and (L) of the
definition thereof.

(xx) "Permitted Senior Indebtedness” means (i) the Mecar Facility, (ii) the
Indebtedness set forth in Schedule 30(xx) hereto and (iii) the principal of (and
premium, if any), interest on, and all fees and other amounts (including,
without limitation, any reasonable out-of-pocket costs, enforcement expenses
(including reasonable out-of-pocket legal fees and disbursements), collateral
protection expenses and other reimbursement or indemnity obligations relating
thereto) payable by Company and/or its Subsidiaries under or in connection with
any credit facility to be entered into by the Company and/or its Subsidiaries
with one or more financial institutions (together with any amendments,
restatements, renewals, refundings, refinancings or other extensions thereof);
provided, however, that no Indebtedness pursuant to clause (iii) hereof shall be
permitted unless (A) [the Company and/or Mecar shall have executed an agreement
for, and publicly disclosed the terms of such agreement on a Current Report on
Form 8-K or otherwise, orders for the delivery of product for a minimum
aggregate value of €110,000,000, which agreement provides for (1) such products
to be [delivered] in two (2) tranches and (2) the products to be delivered in
the first (1st) tranche shall have a value of €60,000,000 and shall be delivered
no later than one (1) year from the initial execution of such agreement and
(B) the aggregate outstanding amount of such Indebtedness permitted pursuant to
clause (iii) (taking into account the maximum amounts which may be advanced
under the loan documents evidencing such Permitted Senior Indebtedness) does not
at any time exceed €10,000,000].

(yy) "Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(zz) "Principal Market” means the American Stock Exchange.

(aaa) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, Change of Control Redemption Notices, the Holder Optional Redemption
Notice, the Asset Sale Redemption Notice and the Company Mandatory Redemption
Notice and, each of the foregoing, individually, a Redemption Notice.

(bbb) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i) — (iii), (v), (vi) and (ix), 125%, (ii) in the case
of the Events of Default described in Section 4(a)(iv), (x) and (xi), 120%,
(iii) in the case of the Events of Default described in Section 4(a)(vii) —
(viii), 100% and (iv) in the case of an Event of Default described in Section
4(a)(xii), the corresponding premium for such Event of Default as set forth in
[FOR AMENDED NOTES: the Other Notes or any Initial Notes, as applicable] [FOR
INITIAL NOTES: the Other Notes or any Amended Notes, as applicable].

(ccc) "Redemption Prices” means, collectively, the Event of Default Redemption
Price, Change of Control Redemption Price, the Asset Sale Redemption Price, the
Holder Optional Redemption Price and the Company Mandatory Redemption Price and,
each of the foregoing, individually, a Redemption Price.

(ddd) “Registration Rights Agreement” means that certain amended and restated
registration rights agreement dated as of [     ], 2007 by and among the Company
and the holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes and
exercise of the Warrants, as such agreement may be amended, modified or
supplemented,.

(eee) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

(fff) “Sale Event” means a sale, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person, in one transaction
or a series of transactions, of (i) all or substantially all of the assets of
any of the following: (x) VSK Electronics N.V., (y) Télé Technique Générale
S.A., or (z) Intelligent Data Capturing Systems N.V. (collectively the
"Specified VSK Entities”) and Mecar or (ii) a majority of the Voting Stock,
directly or indirectly, of Mecar and any of the Specified VSK Entities or
(iii) any transaction or series of transactions, whereafter Mecar and any of the
Specified VSK Entities shall cease to be, directly or indirectly, wholly-owned
subsidiaries of the Company; provided, however, that in the event only one of
Mecar or any of Specified VSK Entities is a party to any such transaction or
series of transactions, such transaction or series shall be deemed an Asset Sale
and subject to the Asset Sale Redemption terms and conditions set forth in
Section 8(b) above; provided, further, that if after such transaction Mecar or
any of the Specified VSK Entities that had previously not been part of such
transaction is assigned, conveyed, transferred or otherwise disposed of in
accordance with the provisions of clauses (i), (ii) or (iii) above, then such
subsequent transaction shall be considered a Sale Event.

(ggg) “SEC” means the United States Securities and Exchange Commission.

(hhh) “Securities Purchase Agreement” means that certain amended and restated
securities purchase agreement dated as of [     ], 2007 by and among the Company
and each holder of an Existing Note, as such agreement may be amended, modified
or supplemented.

(iii) [FOR AMENDED NOTES: "Subscription Date” means March 9, 2006.]

(jjj) [FOR INITIAL NOTES: "Subscription Date” means June [     ], 2007.]

(kkk) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

(lll) “Trading Day” means any day on which the shares of Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the shares of Common Stock are then traded;
provided that “Trading Day” shall not include any day on which the shares of
Common Stock are scheduled to trade on any such exchange or market for less than
4.5 hours or any day that the shares of Common Stock are suspended from trading
during the final hour of trading on such exchange or market (or if such exchange
or market does not designate in advance the closing time of trading on any such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).

(mmm) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(nnn) “VSK Group” means, collectively, VSK Electronics N.V., Télé Technique
Générale S.A., Intelligent Data Capturing Systems (IDCS), N.V. and VIGITEC S.A.,
for so long as it is owned, directly or indirectly, by the Company.

(ooo) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

(ppp) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for such security on
such particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Required Holders. If the Company and the
Required Holders are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 24. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

(31) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 
THE ALLIED DEFENSE GROUP, INC.
By:
Name:
Title:

2

Schedule 4(a)(vi)

It shall not be a default under Section 4(a)(vi) of the Note if the lenders
under the Mecar Facility demand payment of the amounts due under the Mecar
Facility as of February 2008.

3

1

Schedule 30(xx)

Permitted Senior Indebtedness



  •   Mortgages for the VSK property of approximately $137,000 described in note
M of the Company’s financial statements as provided to the SEC in the Form 10-K
for the fiscal year ended December 31, 2006, and Form 10-Q for the fiscal
quarter ended March 31, 2007.



  •   Capital leases for capital expenditures used in the ordinary course of
business, as described in note M of the Company’s financial statements as
provided to the SEC in the Form 10-K for the fiscal year ended December 31,
2006, and Form 10-Q for the fiscal quarter ended March 31, 2007.

1

4

                                      Euro Balance     Description   Initial
Amount   Date of Agreement   Debt Holder (Lender)   31-May-07   Comments
Equipment and Other Leases                         954,991.40 €   various  
Fortis Lease   461,932.31 €   Detailed contracts attached     6,155,021.59 €  
various   KBC Lease   1,093,593.55 €   Detailed contracts attached     32,833.37
€   2002   Volvo Lease   3,304.25 €   Detailed contracts attached ends
 
                  in 2007
 
              1,558,830.11 €   May 31, 2007 balance
 
                 


2

5

MECAR LEASE DETAILS

                                                                               
                                                                  N° Compte   N°
Contrat   n° immo   description   TOTAL   1998   1999   2000   2001   2002  
2003   2004   2005   2006   2007   2008   2009   2010   Contrôle
253000
    35283       120005     Mach recyclage solvent     6,047.99       0.00      
0.00       0.00       0.00       1,082.93       1,142.85       1,206.12      
1,272.89       1,343.20       0.00       0.00                       0.00  
 
                                                                               
                                                               
 
                  Sortie leasing janvier 2007     -6,047.99                    
                  -1,082.93       -1,142.85       -1,206.12       -1,272.89    
  -1,343.20                                       0.00  
 
                                                                               
                                                               
253000
    39644       120022     Mach de tampographie     15,349.56       0.00      
0.00       0.00       0.00       2,035.97       2,852.03       3,017.43      
3,192.38       3,377.48       874.27       0.00                       0.00  
 
                                                                               
                                                               
 
                  Sortie leasing avril 2007     -15,349.56                      
                -2,035.97       -2,852.03       -3,017.43       -3,192.38      
-3,377.48       -874.27                                  
 
                                                                               
                                                               
253000
    36530       120021     Generateur     56,640.00       0.00       0.00      
0.00       0.00       7,487.50       10,502.42       11,128.04       11,790.90  
    12,493.24       3,237.90       0.00                       0.00  
 
                                                                               
                                                               
 
                  Sortie leasing avril 2007     -56,640.00                      
                -7,487.50       -10,502.42       -11,128.04       -11,790.90    
  -12,493.24       -3,237.90                                  
 
                                                                               
                                                               
253000
    38396       120039     Appareil videoconference     141,501.19       0.00  
    0.00       0.00       0.00       16,568.15       26,092.79       27,660.81  
    29,323.07       31,085.21       10,771.16       0.00                      
0.00  
 
                                                                               
                                                               
 
                  Sortie leasing mai 2007     -141,501.19                      
                -16,568.15       -26,092.79       -27,660.81       -29,323.07  
    -31,085.21       -10,771.16                                  
 
                                                                               
                                                               
253000
    40419       120057     Mach a flexible     2,361.60       0.00       0.00  
    0.00       0.00       208.08       433.67       458.13       483.96      
511.27       266.49       0.00                       0.00  
 
                                                                               
                                                               
253000
    40420       120058     Cisaille motorisee     18,755.33       0.00      
0.00       0.00       0.00       1,652.56       3,444.30       3,638.58      
3,843.83       4,060.63       2,115.43       0.00                       0.00  
 
                                                                               
                                                               
253000
    40421       120059     Tour     10,917.00       0.00       0.00       0.00  
    0.00       960.76       2,003.20       2,117.25       2,237.78      
2,365.19       1,232.82       0.00                       0.00  
 
                                                                               
                                                               
253000
    40180       120060     Tour + options + ravitailleurs     237,977.78      
0.00       0.00       0.00       0.00       20,993.19       43,738.16      
46,182.35       48,763.11       51,488.10       26,812.87       0.00            
          0.00  
 
                                                                               
                                                               
253000
    40417       120060-1     Tour + options + ravitailleurs     2,064.00      
0.00       0.00       0.00       0.00       152.45       379.52       399.50    
  420.58       442.75       269.20       0.00                       0.00  
 
                                                                               
                                                               
253000
    40418       120060-2     Tour + options + ravitailleurs     2,064.00      
0.00       0.00       0.00       0.00       152.45       379.52       399.50    
  420.58       442.75       269.20       0.00                       0.00  
 
                                                                               
                                                               
253000
    39628       120061     Tour + options + ravitailleurs     237,977.78      
0.00       0.00       0.00       0.00       20,993.19       43,738.16      
46,182.35       48,763.11       51,488.10       26,812.87       0.00            
          0.00  
 
                                                                               
                                                               
253000
    42022       120062     Tour     76,800.00       0.00       0.00       0.00  
    0.00       4,551.07       14,111.59       14,826.19       15,576.96      
16,365.74       11,368.45       0.00                       0.00  
 
                                                                               
                                                               
253000
    29342       120063     Ext, modif melting & casting plant     668,731.18    
  0.00       0.00       0.00       0.00       39,676.28       122,983.99      
129,147.43       135,619.70       142,416.38       98,887.40       0.00        
              0.00  
 
                                                                               
                                                               
253000
    41746       120064     Equipement surveillance     211,270.73       0.00    
  0.00       0.00       0.00       12,519.66       38,819.97       40,785.74    
  42,851.09       45,021.00       31,273.27       0.00                      
0.00  
 
                                                                               
                                                               
253000
    37361       120065     Syst transport     115,534.08       0.00       0.00  
    0.00       0.00       5,149.55       21,219.52       22,249.68      
23,329.86       24,462.47       19,123.00       0.00                       0.00
 
 
                                                                               
                                                               
253000
    43300       120066     Mach à scier     34,560.00       0.00       0.00    
  0.00       0.00       2,050.48       6,355.82       6,674.37       7,008.82  
    7,360.09       5,110.42       0.00                       0.00  
 
                                                                               
                                                               
253000
    41461       120075     Projecteur Baty     37,548.48       0.00       0.00  
    0.00       0.00       1,110.74       6,855.88       7,195.87       7,552.75
      7,927.30       6,905.94       0.00                       0.00  
 
                                                                               
                                                               
253000
    38395       120088     Ligne d'essorage continu     130,887.78       0.00  
    0.00       0.00       0.00       5,819.55       23,995.33       25,185.33  
    26,434.32       27,745.28       21,707.97       0.00                      
0.00  
 
                                                                               
                                                               
253000
    42603       120089     Tour a poupee mobile gital     196,800.00       0.00
      0.00       0.00       0.00       5,807.05       35,864.50       37,680.62
      39,588.70       41,593.44       36,265.69       0.00                      
0.00  
 
                                                                               
                                                               
 
                  Centre d'usinage verticalDeckel                              
                                                                               
         
253000
    41764       120092     Maho     226,881.60       0.00       0.00       0.00
      0.00       3,370.37       41,466.48       43,414.65       45,454.39      
47,589.93       45,585.78       0.00                       0.00  
 
                                                                               
                                                               
253000
    41790       120093     Groupe électrogène SDMO     112,038.72       0.00    
  0.00       0.00       0.00       1,664.36       20,476.99       21,439.04    
  22,446.32       23,500.90       22,511.11       0.00                      
0.00  
 
                                                                               
                                                               
253000
    42595       120094     Machine Biglia     176,640.00       0.00       0.00  
    0.00       0.00       2,624.02       32,283.96       33,800.73      
35,388.77       37,051.41       35,491.11       0.00                       0.00
 
 
                                                                               
                                                               
253000
    42587       120095     Machine Biglia     176,640.00       0.00       0.00  
    0.00       0.00       2,624.02       32,283.96       33,800.73      
35,388.77       37,051.41       35,491.11       0.00                       0.00
 
 
                                                                               
                                                               

3

6

                                                                               
                                                         
253000
  44632   130020   Machine à profiler
  101,518.08   0.00   0.00   0.00   0.00   0.00   18,560.49   19,393.81  
20,264.56   21,174.39   22,124.83   0.00           0.00
 
                                                                               
                                                       
253000
  41746 bis
  120064   Equipement surveillance ajout
  51,219.31   0.00   0.00   0.00   0.00   0.00   9,337.94   10,680.80  
11,221.55   11,789.72   8,189.30   0.00           0.00
 
                                                                               
                                                       
253000
  47499   130025   Tour Biglia
  139,323.84   0.00   0.00   0.00   0.00   0.00   21,309.51   26,537.49  
27,632.31   28,772.53   29,959.71   5,112.29           0.00
 
                                                                               
                                                       
253000
  43419   130026   Chaudière Dedietricht
  36,933.68   0.00   0.00   0.00   0.00   0.00   6,191.55   7,038.15   7,346.80
  7,669.05   8,005.39   682.74           0.00
 
                                                                               
                                                       
 
                  Gerbeur électrique à timon ac levée
                                                                               
                               
253000
  47346   130045   auxiliaire
  9,693.12           0.00   0.00   0.00   0.00   1,321.85   1,831.58   1,913.81
  1,999.74   2,089.53   536.61           0.00
 
                                                                               
                                                       
253000
  47336   130046   Chargeur téléscopique Merlo
  87,475.20           0.00   0.00   0.00   0.00   11,928.66   16,528.56  
17,270.68   18,046.10   18,856.32   4,844.88           0.00
 
                                                                               
                                                       
253000
  47498   130066   Tour Biglia B470 YS 2M + options
  235,961.38           0.00   0.00   0.00   0.00   32,177.15   44,585.27  
46,587.07   48,678.74   50,864.33   13,068.82           0.00
 
                                                                               
                                                       
253000
  48400   130069   Tour Biglia B1200 M
  141,673.92           0.00   0.00   0.00   0.00   17,354.16   26,879.50  
27,932.80   29,027.40   30,164.89   10,315.17           0.00
 
                                                                               
                                                       
253000
  48401   130070   Tour Biglia B1200 M
  141,673.92           0.00   0.00   0.00   0.00   17,354.16   26,879.50  
27,932.80   29,027.40   30,164.89   10,315.17           0.00
 
                                                                               
                                                       
253000
  48398   130072   Tour Biglia B1200 M
  141,673.92           0.00   0.00   0.00   0.00   17,315.31   26,841.64  
27,921.29   29,044.37   30,212.61   10,338.70           0.00
 
                                                                               
                                                       
253000
  48399   130073   Tour Biglia B1200 M
  141,673.92           0.00   0.00   0.00   0.00   17,315.31   26,841.64  
27,921.29   29,044.37   30,212.61   10,338.70           0.00
 
                                                                               
                                                       
253000
  49885   130090   Tour Gildemeister GD32-6A
  235,200.00           0.00   0.00   0.00   0.00   17,625.08   43,686.10  
45,715.83   47,839.85   50,062.52   30,270.62           0.00
 
                                                                               
                                                       
253000
  50745   130095   Presse 15 tonnes
  21,816.96                                           976.01   4,018.03  
4,206.80   4,404.44   4,611.38   3,600.30           0.00
 
                                                                               
                                                       
253000
  49953   130101   Tour Universel Gildemeister
  115,377.60                                           3,417.32   21,086.93  
22,121.66   23,207.16   24,345.95   21,198.58           0.00
 
                                                                               
                                                       
253000
  49060   110102   Sensor for Tension and Compression
  11,040.00                                           164.42   2,021.81  
2,114.69   2,211.84   2,313.44   2,213.80           0.00
 
                                                                               
                                                       
253000
  53337   130103   Chaudière Dedietricht
  36,933.68                                           550.05   6,763.72  
7,074.46   7,399.48   7,739.40   7,406.57           0.00
 
                                                                               
                                                       
253000
  52653   140022   Enceinte de températureVT7120
  21,101.76                                                   3,537.54  
4,021.23   4,197.61   4,381.69   4,573.87   389.82   0.00
 
                                                                               
                                                       
 
                  Workstation for bldg 67 profile
                                                                               
                               
253000
  53338   140023   serie 4
  19,709.84                                                   3,300.64  
3,753.71   3,920.32   4,094.27   4,275.98   364.92   0.00
 
                                                                               
                                                       
253000
  41458   140043   Extension of electric ctrl press vpp
  52,800.00                                                   7,208.10  
9,983.30   10,426.35   10,889.03   11,372.26   2,920.96   0.00
 
                                                                               
                                                       
253000
  56990   140064   Tour Biglia B470 YS 2M + options
  260,267.52                                                   27,408.88  
48,709.44   50,972.52   53,340.77   55,819.05   24,016.86   0.00
 
                                                                               
                                                       
253000
  56995   140065   Tour Biglia B1200M pr lunette
  146,082.40                                                   15,348.83  
27,298.65   28,595.62   29,953.83   31,376.78   13,509.69   1.00
 
                                                                               
                                                       
253000
  57001   140066   Tour Biglia B1200M pr lunette
  146,082.40                                                   15,348.83  
27,298.65   28,595.62   29,953.83   31,376.78   13,509.69   1.00
 
                                                                               
                                                       
253000
  57003   140067   Tour Biglia B1200M ac lunette+options
  166,012.44                                                   17,440.54  
31,019.19   32,492.71   34,036.25   35,653.11   15,350.64   -20.00
 
                                                                               
                                                       
253000
  57009   140068   Tour Biglia B1200M ac lunette+options
  166,012.44                                                   17,440.54  
31,019.19   32,492.71   34,036.25   35,653.11   15,350.64   -20.00
 
                                                                               
                                                       
253000
  51577   140080   Banc Magnétoscopique Type universal
  32,743.53                                                   2,865.18  
5,984.85   6,340.96   6,718.24   7,117.97   3,716.27   -0.06
 
                                                                               
                                                       
253000
  54143   140107   Syst. Sécurité+adaptation accès usine
  83,127.89                                                   4,992.05  
15,422.27   16,114.69   16,838.20   17,594.22   12,166.46   0.00
 
                                                                               
                                                       

4

                                                                               
                                                                 
253000 52868
    140119+     120 Electro   nic ballistic camera 40mm 291,730     .56        
                                      8,804.1       5              54,089.      
15               56,320.       88               58,644.      
69               61,064.       39             52,807.       30       0.00      
   
 
                                                                               
                                                               
 
                  Install de radioscopie                                        
                                                                               
253000
    51457001       140122     MV2000/320KV     299,245.00                      
                                9,373.72       115,640.17       121,676.60      
52,554.51                               0.00  
 
                                                                               
                                                               
 
                  Sortie leasing mai 2007     -299,245.00                      
                                -9,373.72       -115,640.17       -121,676.60  
    -52,554.51                                  
 
                                                                               
                                                               
253000
    53037/1       150072     Tour Biglia B1200M     163,422.69                  
                                            9,856.60       30,414.81      
31,723.28       33,087.98       34,511.45       23,828.57       0.00  
 
                                                                               
                                                               
253000
    53037/2       150073     Tour Biglia B1200Y     201,405.95                  
                                            12,148.08       37,483.83      
39,096.37       40,778.29       42,532.60       29,366.78       0.00  
 
                                                                               
                                                               
253000
    53037/3       160010     Tour Biglia B470 YS2M     258,174.23              
                                                        47,379.09      
49,417.44       51,543.37       53,760.77       56,073.56       0.00  
 
                                                                               
                                                               
254000
    21552       100072     Renault     20,132.70       0.00       0.00      
11,933.35       3,835.90       4,044.66       318.79       0.00       0.00      
0.00       0.00       0.00                       0.00  
 
                                                                               
                                                               
254000
    980359       98056     Volvo     21,623.60       4,116.74       5,103.98    
  5,486.53       5,897.83       1,018.52       0.00       0.00       0.00      
0.00       0.00       0.00                       0.00  
 
                                                                               
                                                               
254000
    310N/00011623       98059     Opel Vectra     22,628.51       1,259.37      
5,232.64       5,559.38       5,906.51       4,670.61       0.00       0.00    
  0.00       0.00       0.00       0.00                       0.00  
 
                                                                               
                                                               
254000
    31556       120009     BMW 735i     56,565.19       0.00       0.00      
0.00       0.00       9,185.82       10,591.44       11,221.25       11,888.47  
    12,595.40       1,082.81       0.00                       0.00  
 
                                                                               
                                                               
254000
                  Sortie leasing février 2007     -56,565.19                    
                  -9,185.82       -10,591.44       -11,221.25       -11,888.47  
    -12,595.40       -1,082.81                                  
 
                                                                               
                                                               
254000
    18005520       120067     Volvo V70 XC AWD     32,833.37       0.00      
0.00       0.00       0.00       2,681.99       5,237.53       5,660.98      
6,118.66       6,613.35       6,520.86       0.00                       0.00  
 
                                                                               
                                                               
254000
    40259       130059     Toyota Hilux 2500CC D4D rouge     17,848.00          
    0.00       0.00       0.00       0.00       3,413.01       4,299.58      
4,533.54       4,780.24       821.63       0.00                       0.00  
 
                                                                               
                                                               
 
                  Sortie leasing avril 2007     -17,848.00                      
                        -3,413.01       -4,299.58       -4,533.54      
-4,780.24       -821.63                                  
 
                                                                               
                                                               
254000
    50540       130094     Camion MAN tga type 19313 FLC     61,800.00          
    0.00       0.00       0.00       0.00       2,764.72       11,381.73      
11,916.46       12,476.33       13,062.50       10,198.26                      
0.00  
 
                                                                               
                                                               
254000
    55464       130094-1     Accessoires camion MAN     23,520.00              
0.00       0.00       0.00       0.00               1,766.69       4,375.88    
  4,574.63       4,782.40       4,999.60       3,020.80               0.00  
 
                                                                               
                                                               
254000
    58740       150054     Ford Transit 430 L/EF     32,799.00              
0.00       0.00       0.00       0.00       0.00       0.00       2,942.30      
6,097.30       6,392.36       6,701.66       7,025.96       3,639.42       0.00
 
 
                                                                               
                                                               
 
  Total par an                     6,549,649.43       5,376.12       10,336.61  
    22,979.26       15,640.25       144,495.61       692,054.53       969,697.25
      1,172,709.41       1,323,730.05       1,211,299.49       573,429.63      
294,954.83       112,908.33       -38.06  
 
                                                                               
                                                               

7

5
EXHIBIT I

THE ALLIED DEFENSE GROUP, INC.

CONVERSION NOTICE

Reference is made to the [FOR AMENDED NOTES: Amended and Restated] Senior
Secured Convertible Note (the “Note”) issued to the undersigned by The Allied
Defense Group, Inc. (the "Company”). In accordance with and pursuant to the
Note, the undersigned hereby elects to convert the Conversion Amount (as defined
in the Note) of the Note indicated below into shares of Common Stock par value
$0.10 per share (the “Common Stock”), as of the date specified below.

 
Date of Conversion:
Aggregate Conversion Amount to be converted:
Please confirm the following information:
Conversion Price:
Number of shares of Common Stock to be issued:
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
Facsimile Number:
Authorization:
By:
Title:
Dated:
Account Number:
(if electronic book entry transfer)
Transaction Code Number:
(if electronic book entry transfer)

1 FOR AMENDED NOTES: Accrued and unpaid Interest through the closing shall be
added to the Original Principal Amount of the Note.

2 Insert date that is 6 months from Issuance Date.

3 Insert a price equal to the higher of (a) the Closing Bid Price as of the
Trading Day immediately prior to date of signing and (b) $8.00.

4 Insert Closing Bid Price on the date of signing of the Amended and Restated
Securities Purchase Agreement.

5 Insert 18 month anniversary of the Issuance Date.

8

MELLON INVESTOR SERVICES, LLC*

[FOR AMENDED NOTES: AMENDED AND RESTATED] SENIOR SECURED CONVERTIBLE NOTE
CONVERSION INSTRUCTIONS

The Allied Defense Group, Inc. shares are to be debited from [Reserve 2006 —
Convertible Notes]

Section A: Compete this section if Certificate Issuance:

     
Number of Shares:
 

Issue to Name and Address:
 

Tax ID / SSN:
 

Requires Restrictive Legend:
       Yes       No
Mailing Address:
 

(if different from address
 

above)
 


Section B: Complete this section if the shares are to be delivered to the Broker
by DWAC:

 
Number of Shares:
Issue to Name:
Broker:
Broker’s DTC Number:
Broker Contact and Phone:
FOR THE ALLIED DEFENSE GROUP, INC. USE ONLY
 
Control Number:

*or such other Transfer Agent that may succeed Mellon Investor Services, LLC

9

2
ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs Mellon
Investor Services, LLC to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated      , 2007 from
the Company and acknowledged and agreed to by Mellon Investor Services, LLC.

Date:     

         
THE ALLIED DEFENSE GROUP, INC.

 
By:
Name:
Title:

10